Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			        DETAILED ACTION
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cernohous et al (US 2015/0114552 A1).
Cernohous et al teach a composite sheet/panel obtained from a mixture of Flake PP (polypropylene) and Filler 1 (i.e., maple wood fiber see table 1) in examples 1 and 2 of table 2.
.
 the claimed composite product would be a polymer such as the PP and since whether the PP is from the waste or from a manufacturer of the PP would be immaterial.
An invention in a product-by-process is a product, not a process.  See In re Brown, 459 F2d 531, 173 USPQ 685 (CCPA 1972) and In re Thorpe, 777 F2d 695, 697, 227 USPQ 964 (Fed. Cir. 1985).  MPEP 2113.
Further, Cernohous et al teach a composite sheet/panel obtained from a mixture of reclaimed/recycled LDPE and Filler 3 (i.e., maple wood fiber see table 1) in example 8 and 9 of table 3 and in [0019-0020] in which polymers from waste are further taught.
Thus, the instant invention lacks novelty.

Claims 1, 5, 8, 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2011/0210469 A1).
Keller teaches a method of manufacturing a composite product from particles of waste materials comprising a polymer waste material in abstract, [0029], [0044-0054].
Keller teaches building materials such as deck boards in [0040] which would meet the instant panel.
Thus, the instant invention lacks novelty.

Claims 1-3, 8, 9-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 2003/0125399 A1).
 that the waste materials including particles of polypropylene in [0031-0034] and wood fibers in [0023].  The [0033-0034] further teaches melting and various moldings thereof which would meet the recited steps of obtaining a consistent composition and of applying heat and pressure to form the composite product of claim 1.  Zhang et al teach a composition comprising 10 wt.% of saw dust (wood) or 30 wt.% of glass in examples 1 and 2, respectively.  Zhang et al further teach low melting point plastic of the examples 1 and 2 include polypropylene in [0046].
Zhang et al further teach products for highway signs in [0039] and the highway signs comprise a panel as evidenced by those seen on the highway.  Also, vinyl sidings (i.e., panel) are taught in [0043] which would further meet the claimed panel. 
Although Zhang et al do not specify the saw dust (wood) and glass is waste or not, the saw dust (wood) and glass would be the saw dust (wood) and glass regardless of their status (i.e., virgin or waste/recycled), absent further limitations such as properties.
Thus, the instant invention lacks novelty.

Claims 9, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al (US 2015/0119502 A1).
Nam et al teach wood plastic composites obtained from a gel phase of a composition comprising wood flour and a polymer such as polypropylene in [0015 and 0019] and various amounts thereof encompassing the instant amounts in [0020].  Nam 
Thus, the instant invention lacks novelty.

Claims 1-3, 5, 8, 9, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2011/0210469 A1).
Keller teaches various polymers including polypropylene in [0029] which would make the instant claim 2 obvious.  Keller teaches 30-75 wt.% of cellulose fiber and 20-70 wt.% of thermoplastic resin in claim 13 which would make the instant claims 3, 5 and 16-18 obvious.
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instantly recited amount of the cellulose fiber and polypropylene in Keller since Keller teach such modifications absent showing otherwise.  

Claims 1-3, 5, 7-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (US 2003/0125399 A1).

Zhang et al teach employing as high as 80 wt.% of non-fibrous material in [0035].  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instantly recited amount of the saw dust (wood) or wood fibers and glass in the examples 1 and 2 of Zhang et al since Zhang et al teach employing up to 80 wt.% absent showing otherwise.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al (US 2015/0114552 A1). 
The instant invention further recites different amounts of the fillers such as wood and glass and a coupling agent over Cernohous et al discussed above.
 coupling agent in claim 23.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the instantly recited amount of the fillers such as wood and glass as well as the coupling agent in Cernohous et al since Cernohous et al teach employing 2-60 wt.% of the fillers as well as the coupling agent absent showing otherwise.  
See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).

s 1-3, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cernohous et al (US 2015/0114552 A1) as applied to claims 9-20 above, and further in view of Zhang et al (US 2003/0125399 A1).
The examples of Cernohous et al teach the recited process of claim 1 except particles of unseparated waste materials.  
Cernohous et al further teach utilization of polymers from various waste streams in claim 20.
Zhang et al teach fiber reinforced composite plastic materials obtained from particles (i.e., shredded and ground) of waste materials in [0031].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the particles (i.e., shredded and ground) of waste materials taught by Zhang et al in Cernohous et al with the instant amounts of the fillers since Cernohous et al teach utilization of polymers from various waste streams and since utilization of the particles (i.e., shredded and ground) of waste materials is well-known as taught by Zhang et al and since Cernohous et al teach employing 2-60 wt.% of the fillers absent showing otherwise.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application  Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/600,458 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-24 of copending Application recites all limitations of the instant claims and since the utilization of the recited “unseparated waste material including at least a binding portion of a polymer waste” of claim 1 would have little probative value for the claimed composite product of claim 9 since the only compositional limitation for the claimed composite product would be a polymer such as the PP and since whether the PP of claim 13 of the copending Application is from the waste or from a manufacturer of the PP would be immaterial and claim 24 the copending Application recites a panel.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Jan. 14, 2022                                                      /TAE H YOON/                                                                                    Primary Examiner, Art Unit 1762